         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND



 RICHARD THOMAS PHELAN,

         Plaintiff,

         V.



 ROBERT ATACK,
 Police Officer, Montgomery County Police
 Dept.,
 TIMOTHY HOLLIS,
 Police Officer, Montgomery County Police
                                                           Civil Action No. TDC-19-1867
 Dept.,
 J. THOMAS MANGER,
 ChiefofPolice, Montgomery County Police
 Dept..
 DR.NILANTHA LENORA,
 DR. KAMARU FODERINGHAM and
 ISIAH LEGGETT,Montgomery County,
 Maryland County Executive,
 in their Individual and Official capacities,

         Defendants.




                                  MEMORANDUM OPINION


       Plaintiff Richard Thomas Phelan, who is presently incarcerated at the Howard County

Detention Center in Jessup, Maryland,has filed this self-represented civil rights complaint alleging

federal and state constitutional ckims,as well as common law tort claims, arising from an incident

on June 29, 2016 in Montgomery County, Maryland during which he was allegedly subjected to

an unlawful seizure and excessive force by Officers Robert Atack ^d Timothy Hollis of the

Montgomery County Police Department("MCPD"). Pending before the Court are a Motion to

Dismiss filed by Atack, Hollis, former MCPD Chief Thomas Manger, and former Montgomery

County Executive Isiah Leggett(collectively,"the County Defendants")and two separate Motions
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 2 of 10



to Dismiss filed by Defendants Dr. Nilantha Lenora and Dr. Kamru Foderingham (collectively,

"the Medical Defendants"). For the reasons set forth below, the County Defendants' Motion will

be GRANTED IN PART and DENIED IN PART, and the Medical Defendants' Motions will be

GRANTED.


                                        BACKGROUND


I.     The June 29,2016 Incident

       Phelan alleges that on the evening ofJune 29,2016,he met with two people at an apartment

building on Mills Choice Road in Montgomery County, Maryland. At the same time, MCPD

officers assigned to the Special Assignment Team ("SAT") were near the apartment building

tracking a known drug dealer who had previously made complaints against Atack and Hollis.

According to Phelan, he did not know the drug dealer and had no interactions with him that

evening. Nevertheless, when Phelan left the apartment building and started to walk away, Atack

attacked him fi-om behind, yelled out,"Hey, muthafucker," and started to choke him. Compl. ^

21, ECF No. 1-3. Atack did not identify himself as a police officer. Atack yelled several times

for Phelan to "spit it out," then Phelan lost consciousness. Id. If 24. When Phelan regained

consciousness, he felt pain in his left ribcage area and later leamed that Hollis had kicked and

"kneed" him in the ribs while he was unconscious. Id. 146. Phelan states there was a footmark

on his shirt where his ribs were kicked. Phelan also alleges that Atack or Hollis performed a body

cavity search on him while he was unconscious. According to Phelan,he did not resist the officers,

and he was not arrested. He contends that Atack and Hollis filed a false police report about the

incident.


      , Phelan was taken to Shady Grove Adventist Hospital where,he alleges, medical personnel,

including Dr. Lenora and Dr. Foderingham, did not believe his complaints of a severe rib injury
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 3 of 10



and misdiagnosed an x-ray as showing only an "acute bruise." Id. H 44. Because the officers

falsely told the medical staffthat Phelan had overdosed on drugs, he was given the lowest possible

dose of pain medication.

        Following, this incident, Phelan visited his primary care physician. According to a

magnetic resonance imaging("MRI")taken on July 27, 2016, the earliest date he could obtain an

MRI, Phelan sustained four fractured and displaced ribs. He also suffered facial abrasions,

recurring headaches, and psychological trauma as a result ofthe attack,

n.     Procedural History

       On June 24,2019,Phelan filed his original Complaint naming as Defendants Atack,Hollis,

Manger, and Leggett. Construed liberally, the Complaint alleges, under 42 U.S.C. § 1983, that

Atack and Hollis engaged in an unlawful seizure of and excessive force against Phelan, and also

filed a false police report against him, in violation of the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution, as well as comparable claims under Articles 19,

24, and 26, of the Maryland Declaration of Rights. Phelan also asserts against Atack and Hollis

common law claims of assault, battery, false arrest and false imprisonment, negligence, gross

negligence,invasion of privacy, intentional infliction ofemotional distress, and conspiracy.

       Phelan also alleges,presumably through claims against Manger and Leggett in their official

capacities, that the County is liable for federal constitutional violations under Monell v.

Department ofSocial Services, 436 U.S. 658 (1978), based on a custom and policy of tolerating

civil rights abuses by its police officers. He also asserts claims of negligent training and

supervision against Manger and Leggett. Phelan seeks $500,000 in compensatory damages,

$500,000 in punitive damages, and unspecified injunctive and declaratory relief.
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 4 of 10



        In an Amended Complaint filed on September 20, 2019, Phelan named as additional

Defendants Dr. Lenora and Dr. Foderingham, who had treated him at Shady Grove Adventist

Hospital. That same day, Atack, Hollis, and Manger filed a Motion to Dismiss("the First Motion

to Dismiss")seeking partial dismissal ofthe Complaint. On September 27,2019, Atack and Hollis

each filed an Answer to the Complaint.

        On November 22, 2019, the Court notified Phelan that because the Amended Complaint

failed to allege sufficient facts to state a claim against Dr. Lenora, Dr. Foderingham, and Leggett

it would not order service ofthose Defendants, but it granted Phelan leave to file another Amended

Complaint for the limited purpose of providing additional allegations as to those Defendants. On

December 20,2019,Phelan filed "amendments"to the Complaint,specifically that Dr. Lenora and

Dr. Foderingham engaged in medical malpractice in failing to treat his injuries properly based on

a belief that he had been fighting with the police. ECF No. 21. The Court construed these

amendments, combined with the allegations in the First Amended Complaint, to be a Second

Amended Complaint. In light of the amendments, the Court denied without prejudice the First

Motion to Dismiss and granted leave for Defendants to file a Second Motion to Dismiss after

service was effected on Leggett.

       On July 1, 2020, the County Defendants filed a Second Motion to Dismiss ("the County

Defendants' Motion") seeking dismissal of all claims against Manger and Leggett and partial

dismissal ofthe claims against Atack and Hollis. The County Defendants' Motion seeks dismissal

of(1) the claim for declaratory and injunctive relief;(2)the unlawful seizure and excessive force

claims under the Fifth and Fourteenth Amendments;(3)the unlawful seizure claim under Articles

19 and 24 of the Maryland Declaration of Rights and the excessive force claim under Article 19;

(4) the negligence and gross negligence claims;(5)the constitutional claims against Manger and
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 5 of 10



Leggett based on a custom or policy of the County, pursuant to Monell;(6) the claims against

Manger and Leggett for negligent training and supervision;(7) the claim of conspiracy; and (8)

the claim of invasion of privacy. The County Defendants' Motion did not seek dismissal of the

remaining claims against Atack and Hollis (collectively,"the Officer Defendants"), consisting of

a claim of an unlawful seizure under the Fourth Amendment and Article 26 of the Maryland

Declaration of Rights, a claim of excessive force under the Fourth Amendment and Articles 24

and 26 of the Maryland Declaration of Rights, a due process claim under the Fourteenth

Amendment based on the filing of a false report, and the common law claims of assault, battery,

false arrest and imprisonment, and intentional infliction of emotional distress.

         On July 22, 2020, Dr. Lenora and Dr. Foderingham each filed a separate Motion to

Dismiss. ECF Nos. 32, 35. In these Motions, the Medical Defendants seek dismissal on the

grounds that Phelan failed to exhaust administrative remedies by first filing a claim under the

Maryland Health Care Malpractices Act, Md. Code Aim., Cts. & Jud. Proc. § 3-2A-01 to -10

(LexisNexis 2020), with the Maryland Health C^e Alternative Dispute Resolution Office.

       On October 5, 2020,Phelan filed a "Partial Opposition to Defendants' Motion to Dismiss"

in which he requested that the Court dismiss all claims against the Medical Defendants and

acknowledged that Dr.Lenora was mistakenly named as a Defendant. ECF No.46. He also agreed

to dismissal of all claims against Manger and Leggett, as well as to dismissal of all claims against

the Officer Defendants addressed in the County Defendants' Motion with the exception of the

negligence claims. On the same day, Phelan filed a Motion for Leave to Amend the Original

Complaint, ECF No. 47, in which he states that because the prior amendment was limited to the

claims against the Medical Defendants and Leggett, he has not had a full opportunity to amend the
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 6 of 10



 allegations against the other Defendants. He also filed a Motion for Appointment of Counsel.

 EOF No. 48.


                                           DISCUSSION


 I.     Motions to Dismiss


        Where Phelan has voluntarily agreed to dismissal of all claims against the Medical

 Defendants, the Court will grant the Medical Defendants' Motions to Dismiss. Phelan has also

 agreed to dismissal of all claims against Manger and Leggett, as well as all claims against the

 Officer Defendants that were the subject of the County Defendants' Motion except for the

 negligence claims. The Court will therefore grant the County Defendants' Motion in its entirety

 with the exception of the negligence claims. The Court does not dismiss the claims that were not

 the subject of the County Defendants' Motion and were the subject of the Officer Defendants'

 previously filed Answers, as enumerated above. Thus,the only claims to be addressed at this time

 are Phelan's negligence claims against the Officer Defendants.

        A.      Legal Standard

        Defendants seek dismissal of the negligence claims under Federal Rule of Civil Procedure

 12(b)(Q. To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough

facts to state a plausible claim for relief. Ashcroft v. Iqhal, 556 U.S. 662,678 (2009). A claim is

plausible when the facts pleaded allow "the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. Legal conclusions or conclusory statements

.do not suffice. Id. The Court must examine the complaint as a whole, consider the factual

allegations in the complaint as true, and construe the factual allegations in the light most favorable

to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm'rs of
Davidson Cty., 407 F.3d 266,268(4th Cir. 2005).
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 7 of 10



        B.     Negligence

        Defendants assert that the claims of negligence and gross negligence against the Officer

Defendants are barred by under the common law doctrine ofpublic immunity. In Maryland,public

official immunity applies to torts consisting of"negligence actions or defamation actions based on

allegedly negligent conduct" Lee v. Cline,863 A.2d 297,305(Md.2004). The elements ofpublic

official immunity are that (1) the actor is a public official, "rather than a mere government

employee or agent";(2) the alleged tortious conduct occurred while the actor "was performing

discretionaiy, as opposed to ministerial, acts"; and (3) the actor committed the relevant acts "in

furtherance of official duties. Ashton v. Brown, 660 A.2d 447, 470(Md. 1995)(quoting James

V. Prince George's Cty., 418 A.2d 1173, 1178(Md. 1980)).

       Police officers are deemed to be public officials for purposes of public official immunity.

Robinsonv. Ed. ofCty. Comm'rsfor Prince George's Cty.,21% A.26.1\,lA(Md.\91\y,McGowan

V. Prince George's Cty., 401 F. Supp. 3d 564, 571 (D. Md. 2019). Even if the remaining two

elements are satisfied, however, public official immunity does not apply ifthe actor performed the

relevant acts with malice, acted with gross negligence, or committed an intentional tort. See

Ashton,660 A.2d at 470(discussing malice); Johnson v. Bait. Police Dep't, 452 F. Supp. 3d 283,

297-98 (D. Md. 2020). Malice is established by proof that the defendant officer intentionally

performed "an act without legal justification or excuse, but with an evil or rancorous motive

influenced by hate, the purpose being to deliberately and willfully injure plaintiff." Leese v. Bait.

Cty., 497 A.2d 159, 179(Md. Ct. Spec. App. 1985)(citation omitted). Gross negligence is "an

intentional failure to perform a manifest duty in reckless disregard ofthe consequences as affecting

the life or property ofanother,and also implies a thoughtless disregard ofthe consequences without
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 8 of 10



the exertion of any effort to avoid them." Cooper v. Rodriguez^ 118 A.3d 829, 845-46(Md. 2015)

(quoting Barbre v. Pope,935 A.2d 699, 717(Md. 2007)).

        Here,Phelan specifically alleges that Atack and Hollis acted with malice, gross negligence,

and the intent to injure him. Beyond these general allegations, Phelan has described a brutal and

prolonged assault that included an attack foom behind, choking, and being kicked in the ribs while

he was unconscious. Significantly, Phelan also states that at the time of the incident, the SAT

Team was tracking a known drug dealer who had previously filed complaints of excessive force

against Atack and Hollis, and that Atack yelled,"Hey,muthafucker" at Phelan as he assaulted him.

Compl.]f 21. Taken together, these allegations are sufficient to support the claim that the Officer

Defendants' actions were taken with malice or gross negligence, such that dismissal based on

public official immunity is not warranted. Accordingly, the Court will deny the County

Defendants' Motion as to the claims of negligence and gross negligence against the Officer

Defendants.


II.    Remaining Motions

        Although the Court has dismissed, with Phelan's consent, a substantial ntimber of claims,

and all claims against certain Defendants, this case is far from over. The core of the case—Fourth

Amendment claims against the Officer Defendants for an unlawful seizure and excessive use of

force—remains, as do several related state constitutional and common law claims. Where the

outcome of this case will -turn on the factual record to be developed, and Phelan remains

incarcerated and likely lacks the ability to conduct discovery and a trial on his own,the Court will

grant the Motion for Appointment of Counsel.

       As for the Motion for Leave to Amend the.Original Complaint,although Phelan has already

amended the Complaint twice, the first amendment was primarily to add the names ofthe Medical
         Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 9 of 10



Defendants. The Second Amended Complaint was subject to the Court's instruction to limit new

allegations to facts relating to the Medical Defendants and Leggett. Thus, Phelan is correct that

he has not actually amended the factual allegations relating to the June 29, 2016 incident or the

claims against the Officer Defendants. Where Phelan's agreement to the dismissal of all claims

other than the negligence claim and the claims not addressed by the County Defendants' Motion

may have been predicated on the assumption that he would be granted leave to amend the

Complaint, those dismissals will be without prejudice, and the Court will not preclude further

amendment,including to reassert claims voluntarily dismissed.

       The Court will not, however, grant leave to amend at this time. Presently remaining in the

case are claims against the Officer Defendants for unlawful seizure under the Fourth Amendment

and Article 26 of the Maryland Declaration of Rights; for excessive force under the Fourth

Amendment and Articles 24 and 26 ofthe Maryland Declaration of Rights;for filing a false report

in violation ofthe Fourteenth Amendment; and for the common law torts of assault, battery, false

arrest and imprisonment, and intentional infliction of emotional distress. The dismissed claims

include a number of causes of action that were either redundant of the remaining claims or are

likely subject to dismissal as not applicable to the alleged facts. Where Phelan will receive

appointed counsel whosejudgment on the need for further amendment should be brought bear, the

Court will deny without prejudice the Motion for Leave to Amend the Original Complaint. Once

counsel is appointed, counsel should consider whether, in light of the remaining claims and the

fact that the Court is prepared to order discovery to proceed in the absence of any additional

amendments, any further amendment is actually necessary or advisable given the likelihood of

another round of motions to dismiss and the resulting delays. If after such consideration, counsel

concludes that further amendment is warranted and in the best interests of Phelan, counsel may
        Case 8:19-cv-01867-TDC Document 52 Filed 12/01/20 Page 10 of 10



file a renewed Motion for Leave to Amend the Complaint in compliance with the requirements of

Local Rule 103.6.


                                       CONCLUSION


       For the foregoing reasons,the Medical Defendants' Motion to Dismiss will be GRANTED,

and the County Defendants' Motion will be GRANTED IN PART and DENIED IN PART. All

claims against the Medical Defendants, Manger, and Leggett will be DISMISSED WITHOUT

PREJUDICE. All claims against Atack and Hollis will be DISMISSED WITHOUT PREJUDICE

with the exception of the claims for unlawful seizure under the Fourth Amendment and Article 26

of the Maryland Declaration ofRights; excessive force under the Fourth Amendment and Articles

24 and 26 of the Maryland Declaration of Rights; a filing a false report in violation of the

Fourteenth Amendment; and for the common law torts of assault, battery, false arrest and

imprisonment, and intentional infliction of emotional distress. Phelan's Motion for Appointment

of Counsel will be GRANTED, and Phelan's Motion for Leave to File an Amended Complaint

will be DENIED WITHOUT PREJUDICE. A separate Order shall issue.




Date: December I, 2020
                                                   THEODORE D. CHU^^G
                                                   United States District Judge




                                              10
